DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
2.  The figures filed on 5/20/2021 are accepted. 

Status
3.  Applicant’s 6/30/22 Preliminary amendment, in response to the 6/28/22 interview of record, is entered.  By the Preliminary amendment Applicant cancelled claims 7, 12 and 20 and added new claims 21-23.  Claims 1-6, 8-11, 13-19 and 21-23 are pending and are allowed over the prior art of record. 

4.  The following is an examiner’s statement of reasons for allowance over the prior art: 
	The prior art of record does not appear to disclose, at a minimum, the following combination of certain features of independent claim 21 (where independent claim 1 includes substantially the features of claim 21): 
 “one or more control servers receiving an identification signal from a user mobile device, wherein the identification signal is related to one or more media identifiers associated with a media control device, wherein the media control device is connected to the local retail network, wherein the user mobile device is connected to a user network, wherein the user network is separate from and not in direct communication with the local retail network, and wherein the identification signal is received by one or more image sensors, frequency sensors, or both of the user mobile device; 
in response to the receiving of the identification signal, the one or more control servers transmitting data to the user mobile device to render a media control interface on the user mobile device and placing the user mobile device in controlling communication with the media control device; 
receiving by the one or more control servers one or more instruction signals from the user mobile device, wherein the one or more instruction signals are based on user input on the medial control interface rendered on the user mobile device and the user input is a selection of one or more outputs of one or more media devices in proximity to the user mobile device; 
transmitting by the one or more control servers the one or more instruction signals which were received to the media control device, such that the media control device instructs the one or more media devices to generate the one or more outputs of the one or more media devices which were selected by the user input; and 
disabling by the one or more control servers the controlling communication between the user mobile device and the media control device based upon occurrence of a pre-determined condition … .”

5.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See, MPEP §707.05)  The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but does not disclose all claimed features including those identified herein as reasons for allowance: 
Strober (US Patent Publication 2017/0351757 A1) discloses a system and various methods to implement user-selected content/output from a media device using a mobile device app, including the use of various identifiers, however the mobile device and the media device are connected to a same network;  
Jhawar et al. (USPN 10,656,806 B2) discloses a user app on a mobile device used to interact with various media devices to receive various outputs thereof; and 
McCarthy et al. (US Patent Publication 2012/0151509 A1) discloses a system and various methods for a user to select various media content/output from one or more media content provider. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571) 270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conference using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696